DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because two Abstracts were filed on the same date (10/20/2020), and it is not clear which version is preferred. The Examiner believes that the version having no reference numerals (e.g. “system (3)”, “(341)”, etc.) is intended to be the Abstract for publication, however, confirmation is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: 
In claim 1: “a setting unit configured to set work allowable time from a start point to an end point of a predetermined movement route in a work area set to each of the component mounting lines for an operator who performs the component replenishment work while moving on the movement route in the work area” (lines 9-12), “a replenishment target identification unit configured to identify a plurality of component supply devices for which the component replenishment work is allowed to be performed as a component replenishment target device that is a target of the component replenishment work based on a supply state of a component in each of the plurality of component supply devices” (lines 13-17), “a work progress determination unit configured to monitor a progress state of the component replenishment work for each of the component replenishment target devices and determine whether the progress state is a state of work end or work not performed” (lines 18-20), and “an extraction unit configured to extract a component replenishment target device for which the component replenishment work is to be performed before work time in the work area by the operator reaches the work allowable time among the component replenishment target devices whose progress state of the component replenishment work is the work not performed” (lines 21-25).
In claims 6-10: “component mounters being for mounting a component supplied from a plurality of component supply devices capable of mounting a component storage member on a substrate to produce a component mounting substrate” (lines 3-5 for each claim).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitation(s) use the phrase “means for” or “step for” or a generic replacement therefore:  the term “unit configured to”, as well as the “mounters being for”, are functionally identical to reciting “means for” as they provide no information whatsoever about the actual structures of any of the portions of the purported system. If the claims recited: “setting means for”, “replenishment target identification means for”, “work progress determination means for”, “extraction means for” and “mounting means for”, they would not be changed in scope.
(B) The “means for” or “step for” is modified by functional language: The claims define each of the above limitations entirely and only by what they are intended to do; i.e. “to set work allowable time from a start point to an end point of a predetermined movement route in a work area set to each of the component mounting lines for an operator who performs the component replenishment work while moving on the movement route in the work area”, “to identify a plurality of component supply devices for which the component replenishment work is allowed to be performed as a component replenishment target device that is a target of the component replenishment work based on a supply state of a component in each of the plurality of component supply devices”, “to monitor a progress state of the component replenishment work for each of the component replenishment target devices and determine whether the progress state is a state of work end or work not performed”, “o extract a component replenishment target device for which the component replenishment work is to be performed before work time in the work area by the operator reaches the work allowable time among the component replenishment target devices whose progress state of the component replenishment work is the work not performed”, and “mounting a component supplied from a plurality of component supply devices capable of mounting a component storage member on a substrate to produce a component mounting substrate”. Each of these limitations contains only functional language.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there is literally no structure recited in any of the claims with regard to the purported system. The “limitations” of the supposed “system” are defined only by what they are “configured to” or intended to do, and there is nothing in the claims which defines any structures capable of performing those intended functions. For examples: A “setting unit” is not known in the art to have any specific structure(s) at all, and none are defined in the claim. Is it a physical device, or a computer, or part of a computer?  Does it have programming or an algorithm or code? The same questions must be asked of the “replenishment target identification unit”, “work progress determination unit” and “extraction unit”. These terms are not industry standards, nor do they convey any structure(s)
Each of these “units” (means for) could be any of hundreds of different structures and/or machines, though no structure is recited in the claim in any way. They could also be referring to the mind of the user/operator, who simply states out loud or writes down the information to be output/determined/identified/set. How does an identification unit acquire necessary information, when it has no structure?  Is it, or does it possess a camera, scanner, computer, CPU, sensor, etc.?  How do any of the above listed units differ from one another, or are they one and the same computing device or person?  What makes up the structures of a “work progress determination unit”?  What structures are capable of performing the function of work progress determination?  The same questions apply to “an extraction unit”. Regarding claims 6-10, what is a “mounting machine” made up of?  Is it a solder gun, or a conveyor belt, or a moving table, or a suction head or a pair of pliers or any of thousands of other structures known to aid in mounting objects?  Why is there no description of any of the structure(s) of any of these “units” in the claims? Are they each a computer or part(s) of a computer? Is there programming, code or an algorithm that enables the purported capabilities of the purported “units”?
Why is it that not a single structural element is recited in the independent claim or in claims 6-10 with regards to the “system”, which necessarily requires structure?
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. That is, the elements in claim 1 are entirely described by their intended functions, and are not disclosed in any structural manner. As such, and as detailed above (interpretation under 112(f)) and below (rejection under 112(b)), one must look to the specification and drawings in order to determine what the invention actually is. Unfortunately, there is nothing in the disclosure which describes the structures necessary and required for any of “a setting unit” (claim 1, line 9), “a replenishment target identification unit” (claim 1, line 13), “a work progress determination unit” (claim 1, line 18), or “an extraction unit” (claim 1, line 16). In the Specification, exactly as in the claims, these elements are only defined by their intended capabilities. The figures (e.g. fig. 9) shed no light on the matter, showing only blank rectangular boxes, devoid of any detail. This raises the very obvious question: if the supposed system were real and was possessed by the applicant at the time of filing, then why did they provide no description of the structures of that system?  For example, the claims (6-10) recite “component mounters” without any attendant claimed structures, but when one looks to the specification (and drawings, e.g. figs. 2-3), one sees that the mounters can be “tape feeders” which have structure, can be defined, and were believably possessed by the Applicant(s) at the time of filing. So, if the Applicant was able to define the supply devices, then why did they completely omit any description of any of those other seemingly essential elements of the purported system?  It appears that the Applicants may have had an intended method or one day hoped to have a system capable of performing the claimed functions, but they did not actually possess any of the above cited elements at the time of filing; instead relying entirely upon intended use and intended functionality recitations rather than proving possession of the system with simple recitation of associated structures. The Examiner acknowledges that not every feature or shape of the purported system must be described in the specification or shown in the figures, however, this instant disclosure instead shows none of those features, and describes none of their structures. If the invention were possessed at the time of filing, it would have been a simple matter to recite the intended capabilities of the system in conjunction with its structures intended to enable those functions. Even if the Applicant had desired to lump all of the above “units” in to be part of a computer, they could have done so, but did not. In that instance, the computer and memory could have been recited as possessing the “units” and then a program, code or algorithm could have been disclosed to prove that the Applicant was in possession of such a specially configured computing device. However, it is not clear that any program, code or algorithm was apparently provided. The claims effectively disclose a “black box” with no structure, but with many different capabilities, enabled by nothing more than a description of what those capabilities are; with no information whatsoever to enable the reader to know how to make the system or even what the general structures of the system are intended to be. That information is entirely lacking from the original disclosure. Each of claims 2-10 is dependent upon the unsupported subject matter of at least claim 1 and are rejected for at least those reasons detailed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “a setting unit” (claim 1, line 9), “a replenishment target identification unit” (claim 1, line 13), “a work progress determination unit” (claim 1, line 18), and “an extraction unit” (claim 1, line 16).
The above cited claim limitations to “a setting unit”, “a replenishment target identification unit”, “a work progress determination unit”, and “an extraction unit” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, these elements are recited in the claims and specification as being entirely defined by their intended use, and providing no structural limitations (or programming, code or algorithm) whatsoever that may be used to guide the reader into determining what, if any, structures were actually part of the purported system. As such, one must turn to the drawing figures in order to ascertain what structures are intended to be associated with these intended use limitations. Unfortunately, the figures shed no light whatsoever onto the supposed structures, as they simply show empty boxes (e.g. in fig. 9) for all of the claimed elements rejected herein. There is no structure at all in the purported system of claim 1, and as such it is impossible to know the metes and bounds or scope of the claims.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All of claims 2-10 are further rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of the above discussed claims. This is because the claims are statutorily drawn to a “system”, i.e. physical structural apparatus or apparatuses (product), but the claims do not cure the deficiencies of at least claim 1 to define any of the structure of the apparatus[es], so one cannot possibly know what the intended system actually is comprised of. Respectfully, the applicant is advised that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Accordingly, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The claims are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: a controller, a CPU, controller, memory, programming, code, an algorithm, an input device, an output device, and any structure associated with any of the “units” of claims 1-10, each “unit” having only been claimed by their intended functionality. In the instant claims, there is no structure defined, which renders the claims indefinite, because it is impossible to determine how the system would differentiate from any generic computer system capable of use with a mounting machine. That is, each of those purported limitations begs the questions: What structure is configured to perform the intended functions? And, how is that unknown structure actually being “configured” to perform the function?  Perhaps most importantly, how do the units of the claim differentiate from any off-the-shelf computing device? For each of those questions, there is no answer provided in the claims (or disclosure in toto). The claims have been examined as best understood, to recite a computer or machine or operator or any device which would be able to perform the intended functions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maezono et al. (US 2016/0353621 A1).
Regarding claim 1, as best understood, Maezono discloses a component replenishment management system (“component replenishment support system”, including “management computer 3”) that manages component replenishment work for replenishing each of a plurality of component supply devices capable of mounting a plurality of component storage members with the component storage member in one or a plurality of component mounting lines in which a plurality of component mounters are connected, the component mounters being for mounting a component supplied from the plurality of component supply devices on a substrate to produce a component mounting substrate (Title; Abstract; fig. 1; pars. 0024-0027 and 0038), the component replenishment management system comprising: a setting unit (37a, 37b) configured to set work allowable time from a start point to an end point of a predetermined movement route in a work area set to each of the component mounting lines for an operator who performs the component replenishment work while moving on the movement route in the work area (pars. 0047 and 0055-0057); a replenishment target identification unit (38a, 38b) configured to identify a plurality of component supply devices for which the component replenishment work is allowed to be performed as a component replenishment target device that is a target of the component replenishment work based on a supply state of a component in each of the plurality of component supply devices (pars. 0047, 0060-0061 and 0064-0065); a work progress determination unit (24, 38c) configured to monitor a progress state of the component replenishment work for each of the component replenishment target devices and determine whether the progress state is a state of work end or work not performed (pars. 0038, 0040, 0047, 0066); and an extraction unit (36) configured to extract a component replenishment target device for which the component replenishment work is to be performed before work time in the work area by the operator reaches the work allowable time among the component replenishment target devices whose progress state of the component replenishment work is4Attorney Docket No. 742421-000788 the work not performed (pars. 0047, and 0054). 
Regarding claim 2, as best understood, Maezono discloses the component replenishment management system according to claim 1, wherein work standard time required from work start to work end is set to the component replenishment work (pars. 0048-0051), and the extraction unit is configured to measure remaining time until work time in the work area by the operator reaches the work allowable time, and extract the component replenishment target device for which the component replenishment work is allowed to be performed within the remaining time based on the work standard time (pars. 0047, and 0054).
Regarding claim 3, as best understood, Maezono discloses the component replenishment management system according to claim 2, wherein a component replenishment time limit until the component replenishment work needs to be performed is set to the component supply device (pars. 0060-0066), and the extraction unit is configured to extract a component replenishment target device for which the component replenishment work is allowed to be performed within the remaining time in order of priority of performing the component replenishment work based on the component replenishment time limit (par. 0054). 
Regarding claim 4, as best understood, Maezono discloses the component replenishment management system according to claim 3, wherein the setting unit is configured to divide the work area into a plurality of unit areas, and set a time limit for each of the unit areas such that total time becomes the work allowable time (pars. 0047 and 0055-0059), and the extraction unit is configured to measure, for each of the unit areas, remaining time until work time in each of the unit areas by the operator reaches the time limit, and extract a component replenishment target device for which the component replenishment work is allowed to be performed within the remaining time (pars. 0052-0054). 
Regarding claim 5, as best understood, Maezono discloses the component replenishment management system according to claim 4, wherein the setting unit is configured to recognize the component supply device having the component replenishment time limit being shortest as a device of interest, and divides the work area so that the device of interest is disposed at a downstream end of the unit area on a most upstream side in the movement route, and set the component replenishment time limit set to the device of interest as the time limit in the unit area in which the device of interest is disposed (pars. 0047 and 0055-0059). 
Regarding claims 6-10, as best understood, Maezono discloses a component mounting system comprising: one or a plurality of component mounting lines (1) in which a plurality of component mounters (M2-M4) are connected, the component mounters being for mounting a component supplied from a plurality of component supply devices capable of mounting a component storage member on a substrate to produce a component mounting substrate (figs. 1-3; pars. 0024-0027); and the component replenishment management system according to claims 1, 2, 3, 4 and 5, respectively, that manages component replenishment work for replenishing each of the plurality of component supply devices with the component storage member (see rejections of claims 1-5, above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oyama et al. (US 10,683,184 B2) apparently discloses most, if not all, of the limitations of at least claim 1, including the component replenishment management system (80), having setting unit (81A), replenishment target identification unit (83), work progress determination unit (84, 86) and extraction unit (87A, 87B) (figs. 1-4; cols. 13-14). Yamazaki et al. (US 10,845,783 B2) is also particularly relevant, as are the remaining prior art references cited by the Examiner. Additional 102 rejections to these references are not currently included due to the completeness of anticipation by Maezono and to avoid an overly long Office Action and/or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729